Citation Nr: 0334430	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased rating for lumbar spine 
condition, currently evaluated at 20 percent.

2.  Entitlement to increased rating for hypertension, 
currently evaluated at 10 percent.

3.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from June 1974 to June 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  

In a February 2002 letter, the RO informed the appellant of 
the provisions of the VCAA and VA's obligations thereunder, 
to include VA's duty to assist him with developing his claim 
and how VA would fulfill that obligation.  The letter 
informed the appellant what evidence is required to 
substantiate a claim for service connection, but it did not 
inform the appellant of the evidence necessary to 
substantiate a claim for an increased rating.  Therefore, the 
February 2002 letter is insufficient to comply with the 
statutory notice requirements.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The February 2002 letter also incorrectly 
informed the appellant that he had 60 days to submit any 
evidence he desired considered in support of his claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the letter informed the 
appellant he had 60 days, any period less than the statutory 
one-year period is improper.  Therefore, since this case is 
being remanded for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Although the appellant was afforded a VA examination in 
conjunction with his claim for an increased rating for his 
service-connected coronary artery disease and hypertension in 
May 2002, the Board does not find this examination to be 
adequate for appellate purposes.  The appellant's medical 
records were not available for review.  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement for evaluation of the complete 
medical history of the appellant's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

The Board also notes that the regulations concerning the 
evaluation of disc pathology have been changed, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  
There recently has been a normal range of motion standard set 
in these regulations.  Review of current back complaints and 
findings should be undertaken giving consideration to this 
change.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims files must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Charles v. Principi, 16 Vet. 
App. 370 (2002); and PVA.  

2.  The RO shall ensure that any 
treatment records generated since the 
last supplemental statement of the case 
are obtained and associated with the 
claim file.

3.  The appellant should be afforded a VA 
examination to determine the extent of 
his service-connected coronary artery 
disease and hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include a treadmill 
exercise test, if feasible.  
Manifestations of the appellant's 
coronary artery disease should be 
expressed in metabolic equivalents (METS) 
that result in dyspnea, fatigue, angina, 
dizziness, or syncope.  If a treadmill 
exercise test is not feasible the 
examiner should so state, and the 
examiner should provide an estimation of 
the level of activity, expressed in METS, 
and supported by examples of specific 
activities such as slow stair climbing or 
shoveling snow that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
Additionally, an electrocardiogram and/or 
echocardiogram is necessary to properly 
evaluate the appellant's service-
connected coronary artery disease, to 
determine the presence of cardiac 
hypertrophy or dilatation.  The claims 
file and a copy of this remand, must be 
made available to and reviewed by the 
examiner.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.

4.  The appellant should be afforded the 
appropriate VA examination to determine 
the nature and extent of his 
service-connected low back disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should report 
complaints of pain (including any 
radiation), stiffness, weakness, etc. and 
whether there are periods of flare-up and 
any additional limitation of motion or 
functional impairment during flare-up.  
The examiner should also describe 
associated features or symptoms.  The 
examiner should note the effect of the 
appellant's service-connected low back 
disorder on his mobility (e.g., walking, 
transfers, bed activities), activities of 
daily living (i.e., eating, grooming, 
bathing, toileting, dressing), usual 
occupation, recreational activities, and 
driving.  The examiner must report the 
appellant's range of motion in degrees of 
forward flexion, extension, left lateral 
flexion, right lateral flexion, left 
lateral rotation and right lateral 
rotation.  If range of motion 
measurements fail to match known 
pathology, please repeat the 
measurements.  If the spine is painful on 
motion, state at what point in the range 
of motion pain begins and ends.  State to 
what extent (if any), expressed in 
degrees if possible, the range of motion 
is additionally limited by pain, fatigue, 
weakness, or lack of endurance following 
repetitive use or during flare-ups.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

5.  After all of the above is complete, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case in light of the 
other evidence applicable for the period 
September 23, 2003, to the present, to 
include the most recent rating criteria 
for spine pathology.  To the extent that 
any benefit sought on appeal remains 
denied, issue the appellant and his 
representative a supplemental statement 
of the case and they should be provided 
an adequate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with the time limitation set 
forth under 38 U.S.C.A. § 5103.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




